IN THE SUPREME COURT OF THE STATE OF NEVADA


IN THE MATTER OF DISCIPLINE OF                          No. 84264
EDWARD E. VARGAS, BAR NO. 8702

                                                             FllLEID


                        ORDER OF SUSPENSION
            This is an automatic review of a Southern Nevada Disciplinary
Board hearing panel's recommendation that this court approve, pursuant
to SCR 113, a conditional guilty plea agreement in exchange for a stated
form of discipline for attorney Edward E. Vargas. Under the agreement,
Vargas admitted to violating RPC 5.4 (professional independence of a
lawyer) and RPC 5.5 (unauthorized practice of law). He agreed to a six-
month-and-one-day suspension, to run concurrent with the presently stayed
three-month-and-one-day suspension from In re Discipline of Vargas, No.
80665, 2020 WL 2521792 (Nev. May 15, 2020) (Order Approving
Conditional Guilty Plea Agreement).
            As part of his guilty plea agreement, Vargas admitted to the
facts and violations included in the complaint and agreed to waive the
procedural requirements for lifting the stay in Docket No. 80665, as he also
admits to breaching that order. The record therefore establishes Vargas
violated the above-listed rules by permitting his assistants/paralegals to
accept a legal matter on his behalf for a client with whom he never met.
Additionally, his assistants/paralegals worked with a contract lawyer to
determine how to proceed with that matter and conveyed the contract
lawyer's legal advice to the client, as that lawyer also never spoke with the




                                                              32-is-149
client. Further, in Docket No. 80665, Vargas had agreed that if he
committed any misconduct warranting a letter of reprimand or greater
discipline during the two-year probationary period, the stayed portion of his
suspension, three months and one day, would be imposed. Vargas admits
his underlying misconduct is a breach of the probationary terms of his guilty
plea agreement in Docket No. 80665.
             The issue for this court is whether the agreed-upon discipline
sufficiently protects the public, the courts, and the legal profession. See In
re Discipline of Arabia, 137 Nev., Adv. Op. 59, 495 P.3d 1103, 1109 (2021)
(stating the purpose of attorney discipline). In determining the appropriate
discipline, we weigh four factors: "the duty violated, the lawyer's mental
state, the potential or actual injury caused by the lawyer's misconduct, and
the existence of aggravating or mitigating factors."      In re Discipline of
Lerner, 124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008).
             Vargas knowingly violated duties owed as a professional
(professional independence of a lawyer and unauthorized practice of law).
His client, the public, and the legal system were potentially injured. His
client received incorrect information from Vargas's assistants/paralegals,
which led the client to represent himself in the matter. The baseline
sanction for his misconduct, before considering aggravating and mitigating
circumstances, is suspension.       See Standards for Imposing Lawyer
Sanctions,   Compendium of Professional Responsibility Rules and
Standards, Standard 7.2 (Am. Bar Ass'n 2017) (Suspension is generally
appropriate when a lawyer knowingly engages in conduct that is a violation
of a duty owed as a professional and causes injury or potential injury to a
client, the public, or the legal system."). The record supports the panel's
findings of four aggravating circumstances (prior discipline, pattern of



                                      2
                 misconduct, multiple offenses, and substantial experience in the practice of
                 law) and one mitigating circumstance (full and free disclosure to
                 disciplinary authority or cooperative attitude toward proceedings). Having
                 considered the four factors, we agree with the panel that suspension is
                 appropriate, and we agree that the stayed portion of the suspension from
                 Docket No. 80665 should be imposed based on Vargas's breach of the
                 probationary terms included in that order.
                             Accordingly, as to the underlying misconduct, we hereby
                 suspend attorney Edward E. Vargas from the practice of law in Nevada for
                 six months and one day commencing from the date of this order. Further,
                 we vacate the stay in Docket No. 80665, and the underlying suspension
                 shall run concurrently to the three-months-and-one-day suspension
                 remaining in Docket No. 80665. Vargas shall also pay the costs of the
                 disciplinary proceedings, including $2,500 under SCR 120, within 30 days
                 of the date of this order. The parties shall comply with SCR 115 and 121.1.
                             It is so ORDERED.




                                            J.                      Al4GA-g            J.
                 Hardesty                                  Stiglich
                                 o




                                            J.                 L.LAR-4eA-) , J
                 Cadish                                    Silver


                                       s'
                                     tiy    ,J                                         J.
                 Pickering                                 Herndon


SUPREME COURT
      OF
    NEVADA                                            3
(0) I447A 440D
                cc:   Chair, Southern Nevada Disciplinary Board
                      Lipson Neilson P.C.
                      Bar Counsel, State Bar of Nevada
                      Executive Director, State Bar of Nevada
                      Admissions Office, U.S. Supreme Court




SUPREME COURT
        OF
     NEVADA                                        4
(0) 1947A